Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 11, 1990, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in denying his request that the jury be instructed that it could infer that he was merely the knowing possessor of stolen property (see, People v Galbo, 218 NY 283; People v Baskerville, 60 NY2d 374) is without merit. Under the facts of this *892case, there is no reasonable view of the evidence under which the jury could have concluded that the defendant possessed the items taken without also concluding that he must have committed the burglary in order to obtain these items (see, People v Howard, 60 NY2d 999; People v Douze, 186 AD2d 753; People v Mitchell, 176 AD2d 897).
We find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Lawrence and Copertino, JJ., concur.